Citation Nr: 1429295	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  04-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-operative residuals of carcinoma of the neck with metastatic neoplasm.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2007, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Thereafter, the Board remanded on a number of occasions the Veteran's claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, another remand is necessary.

In this regard, the Board previously Remanded the appeal to obtain a sample of the malignant tumor that was surgically resected from the left posterior neck in mid-July 2002 to have a VA examiner look at the sample and provided a needed medical opinion.  Moreover, the post-Remand record shows that in January 2012 and again in August 2013 the Veteran provided VA with an authorization to obtain the sample.  In addition, in January 2012 the laboratory responded to VA indicating that "one block with minute amount of tissue remaining - can supply H&E stained slides and a minimum # unstained slides.  Block must remain on site."  

However, after receipt of this information by VA there is no indication that the sample of the tumor on slides was obtained nor was there documentation in the file as to the action taken to obtain the sample.  In this regard, the subsequent April 2013 VA examination report fails to note that the slides were made available to the examiner in connection with the requested opinions.  

Similarly, while subsequent December 2013 email correspondence found in the claims file shows that the available slides were requested, there is once again no indication that they were obtained and considered by the January 2014 VA examiner when providing his opinions.  In fact, the January 2014 report only noted that he had the Veteran's VBMS claims file.

Therefore, as it remains unclear whether the January 2014 oncologist had access to the available tissue slides in connection with the opinions he rendered, the Board finds that another remand is necessary so that clarification may be obtained as to this question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran the right to compliance with the remand).  

Additionally, the Board notes that the oncologist who prepared the January 2014 report opined that the Veteran's tumor was most compatible with a melanoma and was therefore not caused or aggravated by his military service including his presumptive exposure to Agent Orange, because the VA does not list melanoma as an Agent Orange related cancer.  

However, the oncologist's rationale is flawed.  The statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Stated differently, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  The Board seeks a medical opinion and explanation for that opinion based on, as appropriate, any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions. 

Therefore, regrettably, remand is also necessary to obtain an addendum to the January 2014 VA opinion that provides a complete rationale for the opinion as to whether the malignant tumor was caused or aggravated by the Veteran's military service, including his presumptive exposure to herbicide agents in Vietnam.  See Barr, supra; Stegall supra.

Finally, since the claims file is being returned it should also be updated to include recent relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain all relevant ongoing VA treatment records dated since April 2010.  All attempts to obtain these records must be documented in the claims file.

2.  Request the Veteran to identify any sources of private treatment or evaluation relevant to the claim on appeal. Then, undertake appropriate efforts to attempt to obtain any indicated records.  Additionally, make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the claims file.

3.  After the above development has been completed to the extent possible, forward the Veteran's claims file to the oncologist who prepared the January 2014 report and ask that an addendum be provided.  If the January 2014 oncologist is unavailable, forward the Veteran's claims file to another examiner with appropriate expertise for the requested review and opinions.  The oncologist should provide answers to the following questions:

a.  Did he have access to the available tissue sample or slides prior to formulating the opinions rendered in the January 2014 report?  

b.  If the examiner did not have access to the available tissue sample or slides in connection with the opinions rendered in January 2014, the tissue sample/slides must be obtained and reviewed by the oncologist, and the report must indicate this fact.  

c.  Thereafter, the examiner should be afforded an opportunity to amend any of the previously rendered opinions based on what was seen and not seen in the tissue sample/slides.  If no changes are needed to the January 2013 opinions, the examiner must specifically say so.

d.  Regardless of whether the examiner had access to the available tissue sample or slides prior to formulating the opinions rendered in the January 2014 report, he must also provide a new opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the malignant tumor that was surgically resected from the Veteran's left posterior neck in mid-July 2002, no matter what its site of origin, was caused or aggravated by his military service, including his presumptive exposure to herbicide agents in Vietnam.

In providing the above opinion, the examiner should be aware of the fact that herbicide exposure is presumed and should be addressed.  

In providing the above opinion, the examiner is advised that the lack of inclusion of the claimed disabilities in the list of diseases presumed to be related to herbicide exposure does not necessary preclude a grant of service connection.  See Combee, supra.

In providing the above opinion, the examiner should also consider whether the above condition was incurred in or aggravated by service, other than by herbicide exposure.  

In providing the above opinion, the examiner should provide a detailed rationale for any opinion reached.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each new opinion offered, if any.

If the examiner cannot provide any requested opinion, the examiner must explain in detail why the opinion cannot be provided. 

4.  After completing the above development, any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

